 



EXHIBIT 10.17

     
(ABITIBI CONSOLIDATED LOGO) [g12243kg1224301.gif]
  Abitibi-Consolidated Inc.
1155, Metcalfe Street, Suite 800
Montréal, Québec, Canada H3B 5H2
Tel. 514-875-2160 Fax. 514-394-2213
 
   
 
  Postal address:
December 11, 2006
  Post office Box 69
Montréal, Québec, Canada H3C 2R5

Mr. Yves Laflamme
Senior Vice President, Woodlands & Sawmills
Abitibi-Consolidated inc.
Montreal
Subject:   Severance Compensation Agreement (SCA)
Yves:
At its regular meeting held October 24, 2006, the Board of Directors approved
your eligibility to the SCA applicable in case of a change of control, as for
other Executives.
Nevertheless, the Board requested that a study be undertaken to verify if the
SCA’s provisions were aligned with the current market and that a recommendation
for amendments be proposed, if applicable. Accordingly, even if your eligibility
to the current SCA has been approved, it should be understood that any
amendments resulting from the market study, duly approved by the Board of
Directors, would amend the current provisions of your SCA.

          Sincerely,
      /s/ John W. Weaver       John W. Weaver      President and Chief Executive
Officer       

c.c.    J. Vachon
V. Camiré

JWW/jl
Encl.
Letter YLaflamme SCA Dec 2006

